DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 – 6 and 8 - 20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Srivastava (U.S. Publication 2015/0222504), Beda III et al. (U.S. Publication 2017/0278087), Gay et al. (U.S. Publication 2014/0006609), Brebner (U.S. Publication 2020/0004598) and Chen et al. (U.S. Patent 9,900,264).  Srivastava teaches a method for application program interface (API) call management, comprising: obtaining API call information for one or more API endpoints, the API call information including a number of API calls to the one or more API endpoints.  Beda discloses obtaining resource utilization (RU) information, the RU information comprising project RU information for one or more projects.  Gay discloses wherein the project RU information includes one or more of data storage usage information, network data usage information, and cost information; analyzing the API call information and the RU information to obtain API cost information, the API cost information including cost per API call for the one or more API endpoints; and 
based on the cost per API call, managing subsequent API calls to the one or more API endpoints.  Brebner discloses a server optimization module that determines optimizations to improve one or more aspects of a server kit and / or its performance. Because the server kit acts as a middleware appliance, the server optimization module 
	However, the art of record does not teach, nor render obvious a method for application program interface (API) call management, comprising: obtaining API call information for one or more API endpoints, the API call information including a number of API calls to the one or more API endpoints; obtaining resource utilization (RU) information, the RU information comprising project RU information for one or more projects wherein the project RU information includes one or more of data storage usage wherein the analyzing the API call information and the RU information to obtain the API cost information includes: determining a number of API calls to each of the one or more API endpoints; and determining the cost per API call for the one or more API endpoints by: for API endpoints corresponding to the one or more projects, dividing a cost for each of the one or more projects by the number of API calls to each of the API endpoints corresponding to the one or more projects, and for API endpoints not corresponding to the one or more projects, obtaining pricing rules from service(s) associated with the API endpoints not corresponding to the one or more projects; and based on the cost per API call, managing subsequent API calls to the one or more API endpoints by performing an API call request management process, the API call request management process including: receiving an API call request from a project, the API call request indicating an API call to an API endpoint: retrieving a cost per API call for the API endpoint: determining whether a budget of the project is sufficient for the cost per API call; when the determining determines the budget of the project is not sufficient for the cost per API call, declining the API call request; and when the determining determines the budget of the project is sufficient for the cost per API call, permitting the API call of the API call request.
Claims 2 – 6 and 8 - 10 are allowed for at least the reasons of claim 1.  Claims 11 and 20 are variants of claim 1 and are allowed for the same reasons as are claims 12 – 19 which depend from claim 11.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WILLIAM C WOOD/
Examiner, Art Unit 2193               


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193